DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 17 and 18 are written to be dependent on claim 15; however claim 15 is drawn to a product and not a method. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 7, 11, 12, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Hannington et al. (WO 2006/076116) 

With respect to claim 5, Hannington et al. teach using the same material as Applicant’s  polymeric, non-adhesive material composition (Applicant’s specification: paragraph 38); therefore it would be inherent that Hannington et al. teach the claimed polymeric, non-adhesive composition of a similar surface tension (page 14, lines 5-7).  
With respect to claims 6 and 7, Hannington et al. teach a multilayer film wherein the operation of hardening the polymeric, non-adhesive material composition is performed by the elimination of the solvent (page 15, lines 4-6).
With respect to claims 11 and 12, Hannington et al. teach producing a multilayer film polymeric, non-adhesive material composition using a hot-melt polymer and hardening the hot-melt polymer by cooling (Hannington: page 14, lines 3-7; Applicant’s specification: paragraph 70).  
With respect to claims 13 and 14, Hannington et al. teach a step of forming the adhesive layer onto8 the liner and a final step of forming a body of the film (page 1, lines 12-14; page 2, lines 15-28). Limitations containing the word “preferably” are considered optional and not necessary.
Claims 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Hannington et al. (WO 2006/076116) 
 	Hannington et al. teach a multilayer covering film comprising: 
a main polymeric layer forming a film body, a first face which is secured with a pressure sensitive adhesive layer (104) that is covered by a liner wherein the liner comprises an adhesion-controlling system inserted in microcavities made in a face of the liner (122) that is arranged in contact with the adhesive layer (Figure 1).  
With respect to claim 16 and the method limitations, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.” (MPEP § 2113).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hannington et al. as applied to claim 1 above, and further in view of Traser et al. (US 2014/0154492)
The teachings of claim 1 are as described above.
With respect to claim 8, although not taught by the cited prior art, it would have been obvious for one of ordinary skill in the art to produce a multilayer film polymeric, non-adhesive material composition comprising precursor monomers of a non-adhesive polymer, as Traser teaches that it may affect the viscosity of the polymer (paragraph 0108).
With respect to claims 9 and 10, Hannington et al. in view of Traser et al. teach that the polymerization operation may be performed by crosslinking (paragraphs 0094-0096 and 0102).  


Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SONYA M SENGUPTA/             Primary Examiner, Art Unit 1745